Title: To James Madison from Edward Carrington, 1 November 1788
From: Carrington, Edward
To: Madison, James


My dear Sir,
Powhatan Nov. 1. 1788
Being cut off from the occurrences in the Assembly I have nothing to write you upon, but the prospect as to my reelection.
The Apostacy of one of our Delegates in the Convention, and the wavering conduct of the other, have re-animated the Spirit of Anti-federalism in the County to such a degree that much work is to be done before my object will be secured—the issue of the ten days for which the Notice is to run, may be in my favor, but I am convinced that had it depended for but a few days, I should have lost the election. Upon my return to the County I found many of those who were the warmest to solicit my offering in april, laibouring under qualms which would have placed their Votes against me at the time of my arrival, nor have they yet discovered a full conviction that they ought to come back to the true faith. Next Wednesday the 5th. Inst. is the day of Election.
The Govr. & Mr. Gordon I hope keeps you informed as to the progress of things in the Assembly.
Present me to the Presidt. and all my other Freinds & beleive me to be, My dr sir yrs. sincerely
Ed. Carrington
